Exhibit 10.6

INTELLECTUAL PROPERTY CROSS LICENSE AGREEMENT

This INTELLECTUAL PROPERTY CROSS LICENSE AGREEMENT (this “Agreement”), dated as
of August 5, 2014 (the “Effective Date”), is made and entered into by and
between General Electric Company, a New York corporation (“GE”) and General
Electric Capital Corporation, a Delaware corporation (“GECC”), on the one hand,
and Synchrony Financial, a Delaware corporation (“Company”), on the other hand.

WHEREAS, GE, GECC and Company previously entered into that certain Master
Agreement, dated as of July 30, 2014 (as amended, modified or supplemented from
time to time in accordance with its terms, the “Master Agreement”);

WHEREAS, the Master Agreement requires the execution and delivery of this
Agreement by the parties hereto as of the Effective Date;

WHEREAS, GE and its Affiliates Control certain Intellectual Property that they
desire to license to Company and its Subsidiaries in accordance with the terms,
and subject to the conditions, set forth herein; and

WHEREAS, Company and its Subsidiaries Control certain Intellectual Property that
they desire to license to GE and its Affiliates in accordance with the terms,
and subject to the conditions, set forth herein.

NOW THEREFORE, in consideration of the mutual covenants contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Certain Defined Terms. Unless otherwise defined herein, all
capitalized terms used herein shall have the meanings ascribed to such terms in
the Master Agreement. The following capitalized terms used in this Agreement
shall have the meanings set forth below:

(a) “Company Intellectual Property” means Intellectual Property that is
(i) Controlled by Company and its Subsidiaries as of the Effective Date or the
date it is assigned to Company and such Subsidiaries pursuant to the Master
Agreement and (ii) in Use, held for Use or Contemplated To Be Used by GE and its
Affiliates as of the Effective Date or the date of such assignment.

(b) “Contemplated To Be Used” means that there are contemporaneous books or
records, whether in hard copy or electronic or digital format (including emails,
databases, and other file formats) evidencing a specific, good faith intention
of future Use.



--------------------------------------------------------------------------------

(c) “Control” or “Controlled” means, with respect to any Intellectual Property,
the right to grant a license or sublicense to such Intellectual Property as
provided for herein without (i) violating the terms of any agreement or other
arrangement with any third party (ii) requiring any consent, approvals or
waivers from any third party, or any breach or default by the Party being
granted any such license or sublicense being deemed a breach or default
affecting the rights of the Party granting such license or sublicense, or
(iii) requiring the payment of material compensation to any third party.

(d) “FSB” means GE Capital Retail Bank.

(e) “GE Intellectual Property” means Intellectual Property that is
(i) Controlled by GE and its Affiliates as of the Effective Date or the date it
is assigned to GE and its Affiliates pursuant to the Master Agreement and
(ii) in Use, held for Use or Contemplated To Be Used by the Company and its
Subsidiaries as of the Effective Date or the date of such assignment, but
specifically excludes (A) the GE Materials, (B) Intellectual Property Controlled
by GE and its Affiliates that is expressly made available under the Transitional
Services Agreement, (C) any and all rights in internet protocol addresses, and
(D) any Patents that are subject to standard-setting organization obligations.

(f) “GE Materials” means, collectively, (i) the accounting policies and related
documentation of GE and its Affiliates (“Accounting Policies”), (ii) Six Sigma
and LEAN Software, documentation and materials of GE and its Affiliates (the
“Six Sigma Materials”), (iii) the corporate policies and manuals of GE and its
Affiliates, and (iv) the training materials of GE and its Affiliates.

(g) “Improvement” means any modification, derivative work or improvement of any
Technology, whether patented or not and whether patentable or not.

(h) “Intellectual Property” means all of the following, whether protected,
created or arising under the laws of the United States or any other foreign
jurisdiction, including: (i) all invention disclosures (whether patentable or
unpatentable and whether or not reduced to practice) and all United States and
non-U.S. patents, patent applications (along with all patents issuing thereon),
statutory invention registrations, divisions, continuations,
continuations-in-part, substitute applications of the foregoing and any
extensions, reissues, restorations and reexaminations thereof, and all rights
therein provided by international treaties or conventions (collectively,
“Patents”), (ii) copyrights, mask work rights, database rights and design
rights, whether or not registered, published or unpublished, and registrations
and applications for registration thereof; and all rights therein whether
provided by international treaties or conventions or otherwise, (iii) trade
secrets, and (iv) all other applications and registrations related to any of the
intellectual property rights set forth in the foregoing clauses (i)—(iii) above.
As used in this Agreement, the term “Intellectual Property” expressly excludes
(x) trademarks, service marks, trade names, service names, trade dress, logos,
monograms, domain names, domain name locators, and other identifiers of source,
including all goodwill associated therewith, and any and all common law rights,
and registrations and applications for registration thereof, all rights therein
provided by international treaties or conventions, and all reissues, extensions
and renewals of any of the foregoing, and (y) intellectual property rights
arising from or in respect of domain names, domain name registrations and
reservations.

(i) “Licensee” means a Party receiving a license or sublicense under this
Agreement.



--------------------------------------------------------------------------------

(j) “Licensor” means a Party granting a license under this Agreement.

(k) “Party” means, on the one hand, GE and its Affiliates (including GECC) and,
on the other hand, Company and its Subsidiaries, and “Parties” means,
collectively, GE and its Affiliates and Company and its Subsidiaries. To the
extent the term “Party” or “Parties” is used in this Agreement and the context
applies to a right or obligation that would be enjoyed or performed by of an
Affiliate of GE or GECC, or a Subsidiary of Company, such right shall be deemed
to flow to the Affiliate or Subsidiary, as applicable, while GE and GECC shall
cause the applicable Affiliate to perform the obligation, and Company shall
cause the applicable Subsidiary to perform the obligation.

(l) “party hereto” means, on the one hand, GE and GECC, and on the other hand,
Company. “parties hereto” means, collectively, GE, GECC and Company.

(m) “Representatives” means, with respect to a Person, the Affiliates of such
Person (or in the case of Company, the Subsidiaries of Company) and the
directors, officers, partners, employees, agents, consultants, contractors,
advisors, legal counsel, accountants and other representatives of such Person
and its Affiliates (or in the case of Company, the Subsidiaries of Company).

(n) “Software” means the object and source code versions of computer programs
and associated documentation, training materials and configurations to use and
modify such programs, including programmer, administrator, end user and other
documentation.

(o) “Technology” means, collectively, all technology, designs, formulae,
algorithms, procedures, methods, discoveries, processes, techniques, ideas,
know-how, research and development, technical data, tools, materials,
specifications, inventions (whether patentable or unpatentable and whether or
not reduced to practice) apparatus, creations, improvements, works of authorship
in any media, confidential, proprietary or non-public information, and other
similar materials, and all recordings, graphs, drawings, reports, analyses,
other writings, and other tangible embodiments of the foregoing, in any form,
whether or not specifically listed herein, and all related technology, including
Software.

(p) “Use” means to use and practice, license, sublicense, and otherwise exploit;
to make, have made, use, sell, offer to sell, have sold, import and otherwise
provide, commercialize and legally dispose of products and services under; and
to develop and create Improvements in connection with.

ARTICLE II

LICENSE GRANT

Section 2.01. Grant from GE to Company and its Subsidiaries.

(a) GE hereby grants and agrees to grant, and shall cause its Affiliates to
grant and agree to grant, to Company and its Subsidiaries a non-exclusive,
irrevocable, royalty-free, fully paid-up, worldwide, perpetual right and
license, with no right to sublicense except as expressly provided in
Section 2.01(b), under the GE Intellectual Property: (i) to allow



--------------------------------------------------------------------------------

employees, directors and officers of Company and its Subsidiaries to use and
practice the GE Intellectual Property solely for internal purposes; (ii) to
make, have made, use, sell, offer to sell, have sold, import, and otherwise
provide, commercialize and legally dispose of products and services under the GE
Intellectual Property; and (iii) to develop and create Improvements in
connection with the GE Intellectual Property. As a condition to having any
product or service made by any third party pursuant to the foregoing sentence,
Company and its Subsidiaries will obtain a written agreement from such third
party (a) with confidentiality undertakings that are no less restrictive than
those contained in this Agreement and (b) that provides that such third party
will make such products or services only on behalf of and at the direction of
Company and its Subsidiaries. For the avoidance of doubt, the licenses granted
in this Section 2.01(a) cover Technology embodying Intellectual Property
identified in this Section 2.01(a).

(b) Company and its Subsidiaries may grant sublicenses of the rights and
licenses granted under this Section 2.01 to an acquirer of any of the
businesses, operations or assets of Company or its Subsidiaries to which this
Agreement relates with regard solely to such business, operations or assets (and
not any other businesses, operations, or assets of such acquirer), which
acquirer executes an agreement to be bound by all obligations of Company and its
Subsidiaries under this Agreement relating to such right and license. Company
and its Subsidiaries shall promptly provide a copy of such agreement to GE.

(c) Subject to the terms and conditions of Article VI, Company and its
Subsidiaries may permit their suppliers, contractors and consultants to exercise
any or all of the rights and licenses granted to Company and its Subsidiaries
under this Section 2.01 on behalf of and at the direction of Company and its
Subsidiaries (and not solely for the benefit of such suppliers, contractors and
consultants).

(d) Notwithstanding anything in this Agreement to the contrary, Company and its
Subsidiaries will not Use the Intellectual Property set forth on Exhibit A (the
“GE Restricted Intellectual Property”) in the territories and fields set forth
on Exhibit A without the prior written consent of GE, which shall not be
unreasonably withheld.

Section 2.02. Grant from Company to GE and its Affiliates.

(a) Company hereby grants and agrees to grant, and shall cause its Subsidiaries
to grant and agree to grant, to GE and its Affiliates a non-exclusive,
irrevocable, royalty-free, fully paid-up, worldwide, perpetual right and
license, with no right to sublicense except as expressly provided in
Section 2.02(b), under the Company Intellectual Property: (i) to allow
employees, directors and officers of GE and its Affiliates to use and practice
the Company Intellectual Property solely for internal purposes; (ii) to make,
have made, use, sell, offer to sell; have sold, import, and otherwise provide,
commercialize and legally dispose of products and services under the Company
Intellectual Property; and (iii) to develop and create Improvements in
connection with the Company Intellectual Property. As a condition to having any
product or service made by any third party pursuant to the foregoing sentence,
GE and its Affiliates will obtain a written agreement from such third party
(a) with confidentiality undertakings that are no less restrictive than those
contained in this Agreement and (b) that provides that such third party will
make such products or services only on behalf of and at the direction of GE and
its Affiliates. For the avoidance of doubt, the licenses granted in this
Section 2.02(a) cover Technology embodying Intellectual Property identified in
this Section 2.02(a).



--------------------------------------------------------------------------------

(b) GE and its Affiliates may grant sublicenses of the right and license granted
under this Section 2.02 to an acquirer of any of the businesses, operations or
assets of GE or its Affiliates to which this Agreement relates with regard
solely to such business, operations or assets (and not any other businesses,
operations, or assets of such acquirer), which acquirer executes an agreement to
be bound by all obligations of GE and its Affiliates under this Agreement
relating to such right and license. GE and its Affiliates shall promptly provide
a copy such agreement to Company.

(c) Subject to the terms and conditions of Article VI, GE and its Affiliates may
permit their suppliers, contractors and consultants to exercise any or all of
the rights and licenses granted to GE and its Affiliates under this Section 2.02
on behalf of and at the direction of GE and its Affiliates (and not solely for
the benefit of such suppliers, contractors and consultants).

(d) Notwithstanding anything in this Agreement to the contrary, GE and its
Affiliates will not Use in the United States and Canada the Company Intellectual
Property set forth on Exhibit B (the “Company Restricted Intellectual Property”)
in the fields set forth on Exhibit B without the prior written consent of
Company, which shall not be unreasonably withheld. For the avoidance of doubt,
it shall not be deemed unreasonable to withhold consent if any such Use is for
or in connection with a competitor, customer or potential customer of the
Company and its Subsidiaries.

Section 2.03. Third Party Licenses. To the extent that any Intellectual Property
owned by a third party is licensed under Sections 2.01 or 2.02, the license of
such Intellectual Property hereunder shall be subject to all of the terms and
conditions of the relevant agreement between the Licensor and such third party
pursuant to which such Intellectual Property has been licensed to Licensor.

Section 2.04. Improvements. As between the Parties, Improvements made after the
Effective Date and all Intellectual Property rights therein shall be owned by
the Party making such Improvement or on whose behalf such Improvement was made.
For the avoidance of doubt, (i) such Party making such Improvement shall not own
any Intellectual Property rights licensed to such Party hereunder and (ii) such
Party may freely assign or license such Improvements but shall not have the
right to assign any underlying Intellectual Property of the other Party and
shall only have the right to sublicense the underlying Intellectual Property of
the other Party as expressly set forth herein. No rights are granted hereunder
to a Party to any Improvements made by, or on behalf of another Party or any
Intellectual Property rights therein to the extent such Improvement was made
after the Effective Date.

Section 2.05. Section 365(n) of the Bankruptcy Code. All rights and licenses
granted under this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code (the “Bankruptcy
Code”), licenses of rights to “intellectual property” as defined under
Section 101(35A) of the Bankruptcy Code. The Parties shall retain and may fully
exercise all of their respective rights and elections under the Bankruptcy Code.



--------------------------------------------------------------------------------

Section 2.06. Customers. Each Party agrees that it shall use reasonable efforts
to not knowingly bring any legal action or proceeding against, or otherwise
communicate with, any customer of another Party with respect to any alleged
infringement, misappropriation or violation of any Intellectual Property of such
other Party to the extent licensed hereunder based on such customer’s use of the
other Party’s products or services without first providing the other Party
written notice of such alleged infringement, misappropriation or violation.

Section 2.07. Reservation of Rights. All rights not expressly granted by a Party
hereunder are reserved by such Party. Without limiting the generality of the
foregoing, the Parties expressly acknowledge that nothing contained herein shall
be construed or interpreted as a grant, by implication or otherwise, of any
licenses other than the licenses expressly set forth in this Article II. The
licenses granted in Sections 2.01 and 2.02 are subject to, and limited by, any
and all licenses, rights, limitations and restrictions with respect to, as
applicable, the GE Intellectual Property and the Company Intellectual Property
previously granted to or otherwise obtained by any third party that are in
effect as of the Effective Date.

ARTICLE III

COVENANTS

Section 3.01. Further Assistance. Until one (1) year after the Effective Date,
each Party hereby covenants and agrees that it shall, at the request and expense
of another Party, use commercially reasonable efforts to assist the other Party
in its efforts to obtain any third party consent, approval or waiver necessary
to enable such other Party to obtain a license to any Intellectual Property (for
the avoidance of doubt, other than Intellectual Property excluded pursuant to
Section 1.01(e)(A)-(D)) that, but for the requirements set forth in the
definition of Control, would be the subject of a license granted pursuant to
Section 2.01 or 2.02 hereunder; provided, however, that such Party shall not be
required to seek broader rights or more favorable terms for the other Party than
those applicable to such Party prior to the date hereof or as may be applicable
to such Party from time to time thereafter. For the avoidance of doubt, Licensor
shall not be required to compensate any third party, commence or participate in
litigation or offer or grant any accommodation (financial or otherwise) to any
third party to obtain any such consent or approval under this Section 3.01. The
Parties acknowledge and agree that there can be no assurance that such Party’s
efforts will be successful or that the other Party will be able to obtain such
licenses or rights on acceptable terms or at all.

Section 3.02. Ownership. No Party shall represent that it has any ownership
interest in any Intellectual Property of another Party licensed hereunder.

Section 3.03. Prosecution and Maintenance. Each Party retains the sole right to
protect at its sole discretion the Intellectual Property and Technology owned by
such Party, including deciding whether and how to file and prosecute
applications for registration (including for patents, copyrights and mask work
rights) included in such Intellectual Property, whether to abandon prosecution
of such applications, and whether to discontinue payment of any maintenance or
renewal fees with respect to any such registration.



--------------------------------------------------------------------------------

Section 3.04. Third Party Infringements, Misappropriations, Violations.

(a) Each Party shall promptly notify the other Party in writing of any actual or
possible infringements, misappropriations or other violations by a third party
of the Intellectual Property of the other Party being licensed hereunder that
come to such Party’s attention, as well as the identity of such third party or
alleged third party and any evidence of such infringement, misappropriation or
other violation within such Party’s custody or control that such Party is
reasonably able to provide. The other Party shall have the sole right to
determine at its sole discretion whether any action shall be taken in response
to such infringements, misappropriations or other violations.

(b) Each Party shall promptly notify another Party in writing upon learning of
the existence or possible existence of rights held by any third party that may
be infringed, misappropriated or otherwise violated by the Use of the
Intellectual Property of the other Party (or any element or portion thereof)
licensed hereunder, as well as the identity of such third party and any evidence
relating to such purported infringement, misappropriation or other violation
within such Party’s custody or control that such Party is reasonably able to
provide. Such Party shall cooperate fully with the other Party to avoid
infringing, misappropriating or violating any third party rights, and shall
discontinue all Use of such Intellectual Property that is the subject of such
purported infringement, misappropriation or other violation upon the reasonable
request of the other Party to discontinue such Use.

(c) Each Party shall promptly notify another Party in writing upon learning of
the existence or possible existence of rights held by any third party that may
be infringed, misappropriated or otherwise violated by the Use of the
Intellectual Property (or any element or portion thereof) licensed to the other
Party hereunder, as well as the identity of such third party. The other Party
shall cooperate fully with such Party to avoid infringing, misappropriating or
violating any third party rights, and shall discontinue all Use of such
Intellectual Property that is the subject of such purported infringement,
misappropriation or other violation upon the reasonable request of such Party to
discontinue such Use and shall provide such Party any evidence relating to such
purported infringement, misappropriation or other violation within the other
Party’s custody or control that such Party is reasonably able to provide.

Section 3.05. Patent Marking. Each Party acknowledges and agrees that it shall
comply with all reasonable requests of another Party relative to patent markings
required to comply with or obtain the benefit of statutory notice or other
provisions.

Section 3.06. Cooperation Regarding Restrictions and Limitations Applicable to
Licensed Intellectual Property. Until one (1) year after the Effective Date,
each Party, at the request of another Party, agrees to use commercially
reasonable, good faith efforts to provide the other Party such copies of
agreements (subject to any confidentiality restrictions that would prevent
disclosure of such agreements) or other information (including summaries of the
applicable limitations) that are sufficient to inform the other Party about any
limitations or restrictions on the Use of the Intellectual Property licensed to
it hereunder and set forth on Exhibit A or B hereto, as applicable, or other
specific Intellectual Property licensed hereunder and identified by the other
Party in writing to such Party, which has not already been provided to the other
Party and which is not otherwise in the possession of the other Party. Such
Party shall not have any liability to the other Party resulting or arising from
the failure or inability to provide such agreements or information.



--------------------------------------------------------------------------------

ARTICLE IV

GE MATERIALS

Section 4.01. Prior to the Trigger Date. Until the Trigger Date and subject to
the limitations and conditions set forth in Section 4.04, GE shall permit
Company and its Subsidiaries to use the GE Materials in accordance with GE’s
standard policies, procedures and guidelines for use thereof by its
Subsidiaries.

Section 4.02. Accounting Policies. On and after the Trigger Date and subject to
the limitations and conditions set forth in Section 4.04, GE shall permit
Company and its Subsidiaries to use the GE Materials that are identified as
“Accounting Policies” and are in use as of the Trigger Date: (i) with the
modifications required by Section 4.04(d), for the accounting and reporting
purposes of Company and its Subsidiaries (the “Company Accounting Policies”) and
(ii) for historical purposes of Company and its Subsidiaries.

Section 4.03. Company Policies and Training Materials. On and after the Trigger
Date and subject to the limitations and conditions set forth in Section 4.04, GE
shall permit Company and its Subsidiaries to adopt and use the corporate
policies, manuals and training materials included in the GE Materials that are
in use as of the Trigger Date, with the modifications required by
Section 4.04(d), as Company and its Subsidiaries’ own policies, procedures and
guidelines (the “Company Policies and Training Materials”).

Section 4.04. Certain Limitations and Conditions.

(a) On and after the Trigger Date, GE shall have no obligation under this
Agreement (i) to notify Company and its Subsidiaries’ of any changes or proposed
changes to any of the GE Materials, (ii) to include Company and its
Subsidiaries’ in any consideration of proposed changes to any of the GE
Materials, (iii) to provide draft changes of any of the GE Materials to Company
and its Subsidiaries for review or comment, or (iv) to Company and its
Subsidiaries’ with any updated materials relating to any of the GE Materials.

(b) The parties hereto acknowledge and agree that, except as expressly set forth
above in this Article IV, GE reserves all rights in, to and under, including all
Intellectual Property rights with respect to, the GE Materials and no rights
with respect to ownership or use shall vest in Company and its Subsidiaries.
Further, Company and its Subsidiaries agree to use the same degree of care that
Company and its Subsidiaries use with respect to their own information and
materials of a similar nature, but in no event less than a reasonable degree of
care, to ensure that the GE Materials are not used for any purpose other than
the purposes set forth above. Company and its Subsidiaries will allow GE
reasonable access to personnel and information as reasonably necessary to
determine Company’s and its Subsidiaries’ compliance with the provisions set
forth above. If the Company and its Subsidiaries cease to avail themselves of
any of the GE Materials referred to in this Article IV or upon expiration of any
period during which the Company and its Subsidiaries are permitted to use any of
the GE Materials, GE and the Company shall cooperate in good faith to take
reasonable appropriate actions to effectuate such cessation or expiration and
protect GE’s and its Affiliates’ rights and interests in the GE Materials.



--------------------------------------------------------------------------------

(c) It is understood and agreed that GE makes no representation or warranty as
to the suitability of the GE Materials for use by Company and its Subsidiaries
or any of their respective divested businesses.

(d) On and after the Trigger Date, and except as set forth in Section 2.A.1 of
the Transitional Trademark License Agreement, notwithstanding anything in this
Agreement to the contrary, the text of any Company Accounting Policies and
Company Policies and Training Materials shall not contain (i) any references to
GE or its Affiliates, GE or its Affiliates’ publications, GE or its Affiliates’
personnel (including, without limitation, senior management) or (ii) the title
of any policy, manual or other materials in the GE Materials (i.e., “Integrity:
the Spirit and Letter of Our Commitment”), any portion thereof, or any
confusingly similar phrase; provided such restriction shall not apply to any
wholly descriptive title or phrase not confusingly similar to any GE Name and
Marks.

(e) Subject to the limitations and conditions set forth in this Section 4.04,
Company and its Subsidiaries may create (and their respective contractors may
create on their behalf), and Company and its Subsidiaries shall own, derivative
works and modifications of the Company Accounting Policies and the Company
Policies and Training Materials.

(f) The Company Accounting Policies and the Company Policies and Training
Materials may only be (i) used by Company and its Subsidiaries’ employees
(including contractors), customers (including brokers and licensed agents) and
suppliers, (ii) disclosed as required by applicable Law, and (iii) used by an
acquirer of Company and its Subsidiaries or any of the businesses, operations or
assets of Company and its Subsidiaries to which this Agreement relates, provided
that such acquirer executes an agreement to be bound by all obligations of
Company and its Subsidiaries under this Agreement relating to such Company
Accounting Policies and Company Policies and Training Materials (a copy of which
agreement is provided to GE) and provided further that such acquirer shall be
limited to use of such Company Accounting Policies and Company Policies and
Training Materials solely in connection with such businesses, operations or
assets (and not any other businesses, operations or assets of the acquirer).

(g) To the extent that any GE Materials owned by a third party are provided
under this Article IV, the provision of such GE Materials hereunder and any use
thereof by the Company and its Subsidiaries along with any and all related
Company Accounting Policies and Company Policies and Training Materials shall be
subject to all of the terms and conditions of the relevant agreement between GE
and/or its Affiliate and such third party pursuant to which such GE Materials
have been provided to GE.

Section 4.05. Six Sigma Materials.

(a) GE, subject to any existing legal or contractual obligations in connection
with GE’s agreements with the Six Sigma Providers (as defined below) that
require GE to assert a claim, agrees not to assert any claim that GE may, now or
in the future, have against the Company or its Subsidiaries arising solely out
of the Company’s or its Subsidiaries’ internal use



--------------------------------------------------------------------------------

of Six Sigma Materials owned by GE or any of its Affiliates relating to the Six
Sigma program in use by the Company or its Subsidiaries prior to the Effective
Date by its or their employees. Notwithstanding the foregoing, GE’s agreement
not to assert claims against the Company or its Subsidiaries shall not extend to
any claim that GE may have at any time against Company or any of its
Subsidiaries arising out of or in connection with, and solely to the extent of,
(a) any breach of any obligation to maintain the confidentiality of the Six
Sigma Materials, (b) use of the GE Name and Marks in connection with the Six
Sigma Materials, (c) any use, other than the Company’s or its Subsidiaries’
internal use in the Business with its employees in accordance with the
foregoing, of the Six Sigma Materials, including use of the Six Sigma Materials
by the customers or suppliers of the Business, or (d) any claim arising out of
circumstances or facts relating to a claim or proceeding against GE or any of
its Affiliates by or on behalf of a Six Sigma Provider or any Affiliate thereof.
The Company and its Subsidiaries acknowledge and agree that the Six Sigma
Materials and other materials owned by others and relating to the Six Sigma
program are confidential and proprietary information. Further, the Company
agrees to, and shall cause each of its Subsidiaries to, take all actions
necessary or advisable to ensure that the Six Sigma Materials and such other
materials are not disclosed to any Person other than the Company and its
Subsidiaries unless the Company or one of its Subsidiaries procures from the Six
Sigma Providers the right to disclose such Six Sigma Materials.

(b) If and to the extent requested by the Company, GE shall use commercially
reasonable efforts to assist the Company in its efforts to obtain non-exclusive
licenses (or other appropriate rights) to use, duplicate distribute, practice
and otherwise exploit as necessary, materials, concepts, software and
methodology necessary for the Company and its Subsidiaries to continue the Six
Sigma program in use by the Business immediately prior to the Effective Date
from the Six Sigma Academy, Maurice L. Berryman, Minitab, Inc., Decisioneering,
Inc., PROMODEL Corporation and any other Person with whom GE has a license
relating to such Six Sigma program (each, a “Six Sigma Provider”); provided,
however, that GE shall not be required to pay any fees or other payments or
incur any obligations to enable Company to obtain any such license or rights.
The Parties acknowledge and agree that there can be no assurance that GE’s
efforts will be successful or that Company or any of its Subsidiaries will be
able to obtain such licenses or rights on acceptable terms or at all.

(c) If and to the extent that on or prior to the Trigger Date the Company and
its Subsidiaries have not obtained licenses (or other appropriate rights) from
Six Sigma Providers to use, duplicate and distribute, as necessary, the
materials, concepts, software and methodology described in Section 4.05(b), the
Company and its Subsidiaries shall cease using any and all such materials,
concepts, software and methodologies owned by the party or parties with whom the
Company has been unable to obtain such licenses or other rights and return to GE
on the Trigger Date all such materials, concepts, software and methodologies.

ARTICLE V

TERM AND TERMINATION

Section 5.01. Term. This Agreement shall remain in full force and effect in
perpetuity unless terminated in accordance with its terms.



--------------------------------------------------------------------------------

Section 5.02. No Termination. This Agreement may only be terminated upon the
mutual written agreement of the parties hereto. In the event of a breach of this
Agreement, the sole and exclusive remedy of a non-breaching Party shall be to
recover monetary damages and/or to obtain injunctive or equitable relief.

ARTICLE VI

CONFIDENTIALITY

Section 6.01. Confidential Information. The provisions of this Article VI shall
apply to any confidential or proprietary information or materials included in
the GE Intellectual Property or the Company Intellectual Property licensed, and
the GE Materials provided, pursuant to this Agreement (“Confidential
Information”). Each Party (“Receiving Party”) shall keep all Confidential
Information of another Party (“Disclosing Party”) confidential and shall not and
shall cause their Representatives not to, directly or indirectly disclose,
reveal, divulge or communicate to any Person (other than its Representatives who
reasonably need to know such Confidential Information and are licensed to
receive such Confidential Information under Article II and its legal counsel)
any such Confidential Information without the prior written consent of the
Disclosing Party. The Receiving Party shall use the same degree of care to
prevent and restrain the unauthorized use or disclosure of the Disclosing
Party’s Confidential Information by any of its Representatives as it currently
uses for its own confidential information of a like nature, but in no event less
than a reasonable standard of care.

Section 6.02. Exclusions. The confidentiality obligations in this Article VI
shall not apply to any Confidential Information which:

(a) is or becomes generally available to and known by the public (other than as
a result of a non-permitted disclosure or other wrongful act directly or
indirectly by the Receiving Party),

(b) is or becomes available to the Receiving Party on a non-confidential basis
from a source other than the Disclosing Party, provided that the Receiving Party
has no knowledge that such source was at the time of disclosure to the Receiving
Party bound by a confidentiality agreement with or other obligation of secrecy
which was breached by the disclosure,

(c) has been or is hereafter independently acquired or developed by the
Receiving Party without reference to such Confidential Information and without
otherwise violating any confidentiality agreement with or other obligation of
secrecy to the Disclosing Party,

(d) was in the possession of the Receiving Party at the time of disclosure by
the Disclosing Party without restriction as to confidentiality, or

(e) is required (by oral question, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) to be
disclosed by any Governmental Authority (including bank regulators acting in
accordance with their authority) or pursuant to applicable Law, provided that
the Receiving Party (i) uses all reasonable efforts to provide the Disclosing
Party with written notice of such request or demand as promptly as



--------------------------------------------------------------------------------

practicable under the circumstances so that the Disclosing Party shall have an
opportunity to seek an appropriate protective order or other appropriate remedy,
(ii) furnishes only that portion of the Confidential Information which is in the
opinion of the Receiving Party’s counsel legally required, and (iii) takes, and
causes its Representatives to take, all other reasonable steps necessary to
obtain confidential treatment for any such Confidential Information required to
be furnished. Subject to the foregoing, the Party that received such request or
demand may thereafter disclose or provide any Confidential Information to the
extent required by such Law (as so advised by counsel) or by lawful process or
such Governmental Authority.

Section 6.03. Confidentiality Obligations. The Receiving Party shall ensure, by
instruction, Contract, or otherwise with its Representatives that such
Representatives comply with the provisions of this Article VI. The Receiving
Party shall indemnify and hold harmless the Disclosing Party in the event of any
breach by the Receiving Party’s Representatives of this Article VI. The
Receiving Party shall promptly notify the Disclosing Party in the event that the
Receiving Party learns of any unauthorized use or disclosure of such
Confidential Information by it or its Representatives, and shall promptly take
all actions necessary to correct and prevent such use or disclosure.

ARTICLE VII

INDEMNIFICATION; DISCLAIMERS; ASSUMPTION OF RISK

Section 7.01. Indemnification by Company. Company shall fully indemnify and hold
harmless GE and its Affiliates and their respective directors, officers,
employees and agents (collectively, “GE Indemnified Parties”) from and against
any and all losses, damages, liabilities, costs (including reasonable attorneys’
fees) and expenses (collectively, “Damages”) incurred by any such GE Indemnified
Party based on any third party claim arising out of or relating to (i) except
for any third party Intellectual Property covered by Section 7.04, Company’s or
its Subsidiaries’ breach of this Agreement or (ii) the performance, rendering,
offering to perform or render, sale, offering for sale, development, promotion
or other disposition of products or services by Company or any of its
Subsidiaries of products and services using or based on the GE Intellectual
Property licensed hereunder (including products liability claims) or other Use
of the GE Intellectual Property or GE Materials.

Section 7.02. Indemnification by GE. GE shall fully indemnify and hold harmless
Company and its Subsidiaries and their respective directors, officers, employees
and agents (collectively, “Company Indemnified Parties”) from and against any
and all Damages incurred by any such Company Indemnified Party based on any
third party claim arising out of or relating to (i) except for any third party
Intellectual Property covered by Section 7.04, GE’s or its Affiliates’ breach of
this Agreement or (ii) the performance, rendering, offering to perform or
render, sale, offering for sale, development, promotion or other disposition of
products or services by GE or any of its Affiliates of products and services
using or based on the Company Intellectual Property licensed hereunder
(including products liability claims) or other Use of the Company Intellectual
Property.

Section 7.03. Indemnity Procedures. Any indemnified party submitting an
indemnity claim under Section 7.01 or 7.02, as applicable (“Indemnified Party”),
shall: (a) promptly notify the indemnifying Party under Section 7.01 or 7.02, as
applicable (“Indemnifying



--------------------------------------------------------------------------------

Party”), of such claim in writing and furnish the Indemnifying Party with a copy
of the applicable communication, notice or other action relating to the event
for which indemnity is sought; provided that no failure to provide such notice
pursuant to this clause (a) shall relieve the Indemnifying Party of its
indemnification obligations, except to the extent such failure materially
prejudices the Indemnifying Party’s ability to defend or settle the claim;
(b) give the Indemnifying Party the authority, information and assistance
necessary to defend or settle such suit or proceeding in such a manner as the
Indemnifying Party shall determine; and (c) give the Indemnifying Party sole
control of the defense (including the right to select counsel, at the
Indemnifying Party’s expense) and the sole right to compromise and settle such
suit or proceeding; provided, however, that in the case of the foregoing clauses
(b) and/or (c), the Indemnifying Party shall not, without the written consent of
the Indemnified Party, compromise or settle any suit or proceeding unless such
compromise or settlement (i) is solely for monetary damages (for which the
Indemnifying Party shall be responsible), (ii) does not impose injunctive or
other equitable relief against the Indemnified Party and (iii) includes an
unconditional release of the Indemnified Party from all liability on claims that
are the subject matter of such proceeding. Notwithstanding anything in this
Article VII to the contrary, with respect to any claim covered by Section 7.01
or 7.02, as applicable, the Indemnified Party (in its capacity as such) may
participate in the defense at its own expense.

Section 7.04. Third Party IP. To the extent that any Intellectual Property owned
by a third party is sublicensed under Section 2.01 or 2.02 by a Licensor, such
Licensor shall offer to provide the Licensee with the benefit of any
representations, warranties and indemnities in connection with such Intellectual
Property that are permitted to be offered by such Licensor to the Licensee under
and subject to the terms and conditions of the applicable agreement

Section 7.05. DISCLAIMER OF WARRANTIES. SUBJECT TO SECTION 7.04 BUT OTHERWISE
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THE INTELLECTUAL PROPERTY
LICENSED BY THE LICENSOR PURSUANT TO THIS AGREEMENT IS FURNISHED “AS IS”, WITH
ALL FAULTS AND WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR ANY PARTICULAR
PURPOSE, TITLE, NON-INFRINGEMENT, QUALITY, USEFULNESS, COMMERCIAL UTILITY,
ADEQUACY, OR COMPLIANCE WITH ANY LAW, DOMESTIC OR FOREIGN, AND IMPLIED
WARRANTIES ARISING FROM COURSE OF DEALING OR COURSE OF PERFORMANCE. EACH OF THE
PARTIES EXPRESSLY DISCLAIMS THAT IT IS OWED ANY DUTIES NOT EXPRESSLY SET FORTH
IN THIS AGREEMENT, AND WAIVES AND RELEASES ANY AND ALL TORT CLAIMS AND CAUSES OF
ACTION THAT MAY BE BASED UPON, ARISE OUT OF OR RELATE TO THIS AGREEMENT, OR THE
NEGOTIATION, EXECUTION OR PERFORMANCE OF THIS AGREEMENT.

Section 7.06. DISCLAIMER OF CONSEQUENTIAL AND OTHER DAMAGES. OTHER THAN IN
CONNECTION WITH ANY BREACH OF ARTICLE VI, NO PARTY SHALL BE LIABLE TO ANY OTHER
PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
(PROVIDED THAT ANY SUCH LIABILITY WITH RESPECT TO A THIRD PARTY CLAIM SHALL BE
CONSIDERED DIRECT DAMAGES) OF SUCH OTHER PARTY ARISING IN CONNECTION WITH THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREUNDER.



--------------------------------------------------------------------------------

Section 7.07. Assumption of Risk. The Licensee hereby assumes all risk and
liability in connection with its use of the GE Intellectual Property or the
Company Intellectual Property, as the case may be.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 8.01. Assignment.

(a) This Agreement shall not be assignable, in whole or in part, by any party
hereto to any third party, including Affiliates of any party hereto, without the
prior written consent of the other parties hereto, and any attempted assignment
without such consent shall be null and void. Notwithstanding the foregoing, this
Agreement may be assigned by any party hereto as follows without obtaining the
prior written consent of the other parties hereto:

(i) GE, in its sole discretion, may assign this Agreement, and any or all of its
rights under this Agreement, and may delegate any or all of its duties under
this Agreement to any Affiliate of GE at any time, which expressly accepts such
assignment in writing and assumes, as applicable, any such duties, provided that
GE shall continue to remain liable for the performance by such assignee.

(ii) Company, in its sole discretion, may assign this Agreement, and any or all
of its rights under this Agreement, and may delegate any or all of its duties
under this Agreement to any Subsidiary of Company at any time, which expressly
accepts such assignment in writing and assumes, as applicable, any such duties,
provided that Company shall continue to remain liable for the performance by
such assignee.

(iii) Each party hereto may assign any or all of its rights, or delegate any or
all of its duties, under this Agreement to (i) an acquirer of all or
substantially all of the equity or assets of the business of such party to which
this Agreement relates or (ii) the surviving entity in any merger,
consolidation, equity exchange or reorganization involving such party, provided
that such acquirer or surviving entity, as the case may be, executes an
agreement to be bound by all the obligations of such party under this Agreement
and a copy of such agreement is provided to the other parties hereto.

(b) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their successors, legal representatives,
and permitted assigns. All license rights and covenants contained herein shall
run with all Intellectual Property of the Parties licensed hereunder and shall
be binding on any successors in interest or assigns thereof.

Section 8.02. Governing Law. This Agreement shall be governed by and construed
and interpreted in accordance with the Laws of the State of New York
irrespective of the choice of Laws principles of the State of New York other
than Section 5-1401 of the General Obligations Law of the State of New York.



--------------------------------------------------------------------------------

Section 8.03. Force Majeure. No Party hereto (or any Person acting on its
behalf) shall have any liability or responsibility for failure to fulfill any
obligation (other than a payment obligation) under this Agreement so long as and
to the extent to which the fulfillment of such obligation is prevented,
frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure. A Party claiming the benefit of this provision shall, as soon as
reasonably practicable after the occurrence of any such event: (i) notify the
other Parties of the nature and extent of any such Force Majeure condition and
(ii) use due diligence to remove any such causes and resume performance under
this Agreement as soon as feasible.

Section 8.04. Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 8.04):

If to GE and its Affiliates, to:

General Electric Company

3135 Easton Turnpike

Fairfield, CT 06828

Attention: Senior Counsel for Transactions

Fax: (203) 373-3008

General Electric Capital Corporation

901 Main Avenue

Norwalk, CT 06851

Attention: William Bandon, Lead Executive Counsel – IT, Sourcing and Operations

Fax: (203) 907-1806

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Howard Chatzinoff, Esq.

Fax: (212) 310-8007

If to Company and its Subsidiaries, to:

Synchrony Financial

777 Long Ridge Road

Stamford, CT 06902

Attention: General Counsel

Fax: (203) 567-8103



--------------------------------------------------------------------------------

Section 8.05. Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced under any Law or as a matter of
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

Section 8.06. Entire Agreement. Except as otherwise expressly provided in this
Agreement, this Agreement (including the Exhibits hereto), together with the
Master Agreement, constitutes the entire agreement of the Parties with respect
to the subject matter of this Agreement and supersedes all prior agreements and
undertakings, both written and oral, between or on behalf of the Parties with
respect to the subject matter of this Agreement.

Section 8.07. No Third-Party Beneficiaries. Except as provided in Article VII
with respect to the GE Indemnified Parties and Company Indemnified Parties, this
Agreement is for the sole benefit of the Parties and their permitted successors
and assigns and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

Section 8.08. Public Announcements. The Parties shall consult with each other
before issuing, and give each other the opportunity to review and comment upon,
any press release or other public statements with respect to the transactions
contemplated by this Agreement, and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law, court process or by obligations pursuant to any
listing agreement with any national securities exchange or national securities
quotation system.

Section 8.09. Amendment. No provision of this Agreement may be amended or
modified except by a written instrument signed by all the parties hereto. No
waiver by any party hereto of any provision hereof shall be effective unless
explicitly set forth in writing and executed by the party hereto so waiving. The
waiver by any party hereto of a breach of any provision of this Agreement shall
not operate or be construed as a waiver of any other subsequent breach.

Section 8.10. Rules of Construction. Interpretation of this Agreement shall be
governed by the following rules of construction: (a) words in the singular shall
be held to include the plural and vice versa and words of one gender shall be
held to include the other gender as the context requires, (b) references to the
terms Article, Section, paragraph, and Exhibit are references to the Articles,
Sections, paragraphs, and Exhibits to this Agreement unless otherwise specified,
(c) the word “including” and words of similar import shall mean “including,
without limitation,” (d) provisions shall apply, when appropriate, to successive
events and transactions, (e) the table of contents and headings contained herein
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement and (f) this Agreement shall be construed
without regard to any presumption or rule requiring construction or
interpretation against the Party drafting or causing any instrument to be
drafted.



--------------------------------------------------------------------------------

Section 8.11. Dispute Resolution. Any dispute, controversy or claim arising out
of or relating to this Agreement or the validity, interpretation, breach or
termination of any provision of this Agreement shall be resolved in accordance
with Article IX of the Master Agreement.

Section 8.12. Specific Performance. Each Party acknowledges and agrees that the
breach of this Agreement would cause irreparable damage to another Party
affected thereby and that such Party will not have an adequate remedy at law.
Therefore, the obligations of the Parties under this Agreement shall be
enforceable by a decree of specific performance issued by any court of competent
jurisdiction, and appropriate injunctive relief may be applied for and granted
in connection therewith. Such remedies shall, however, be cumulative and not
exclusive and shall be in addition to any other remedies which any Party may
have under this Agreement or otherwise.

Section 8.13. Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY HERETO WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.13.

Section 8.14. Relationship of the Parties. Nothing contained herein is intended
or shall be deemed to make a Party the agent, employee, partner or joint
venturer of the other Parties or be deemed to provide such Party with the power
or authority to act on behalf of the other Parties or to bind the other Parties
to any contract, agreement or arrangement with any other individual or entity.

Section 8.15. Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile shall be as effective as delivery of a manually executed counterpart
of any such Agreement.

[The remainder of this page has been intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GE, GECC and Company have caused this Agreement to be
executed on the date first written above by their respective duly authorized
officers.

 

GENERAL ELECTRIC COMPANY By  

/s/ Keith Sherin

  Name: Keith Sherin   Title: Vice Chairman GENERAL ELECTRIC CAPITAL CORPORATION
By  

/s/ Robert Green

  Name: Robert Green   Title: Chief Financial Officer SYNCHRONY FINANCIAL By  

/s/ Jonathan Mothner

  Name: Jonathan Mothner   Title: Executive Vice President, General Counsel and
Secretary



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    GE Restricted Intellectual Property EXHIBIT B    Company Restricted
Intellectual Property



--------------------------------------------------------------------------------

EXHIBIT A

GE Restricted Intellectual Property

None.



--------------------------------------------------------------------------------

EXHIBIT B

Company Restricted Intellectual Property1

Patents

 

Title

  

Abstract

   App. Serial
No.      Patent
No.      Date of
Filing      Date of
Issuance      Expires   Method for Dual Credit Card System    A dual credit card
system is in two parts: a) the creation of a dual credit card; and b) the usage
of a dual credit card. The creation begins with the receipt of an application by
merchant for a dual credit card. The issuing organization issues the dual credit
card to the applicant. The user may make a purchase with the dual credit card at
either a private label merchant location or at a location accepting the
bankcard. These locations may traditional physical locations, a web site on the
Internet or a catalog. When a purchase is made at a merchant location, the
processing of the merchant location dual credit card purchase is done via a
private-label processing channel. If the user uses the dual credit card at a
non-merchant location, the purchase may be processed through the VISA/MasterCard
network.      09/593,199         6,915,277         6/14/2000         7/5/2005   
     4/28/2023   

 

1  The field of use for the Intellectual Property on this Exhibit B is the
Competing Business (as such term is defined in the Master Agreement).



--------------------------------------------------------------------------------

Method, Apparatus, and Code for Issuing a Dual Credit Card    A method for
issuing a dual credit card includes receiving information regarding an applicant
and assigning a credit line to a dual credit card for the applicant.     
10/423,527         N/A         4/25/2003          Method and Apparatus for
Pre-Screening Customer Credit Card Approval based on Name and Address
Information    An exemplary embodiment of the invention allows entities to
instantly pre-screen customers for a pre-approved credit card based on customer
information captured during the registration, promotion or checkout process
while on an Internet web page. “Pre-approved” is a credit industry term that
means that the customer has passed preliminary credit-information screening. The
goals of this process include: creating a process that is seamless to the
customer; automating the process for the entity; generating a response time that
is in seconds; reducing the cost of additional card accounts per approved
customer; developing a process that can be used by a credit card supplier for
multiple entities; and establishing an entity implementation tool kit by the
credit card supplier.      09/677,234         N/A         10/2/2000         



--------------------------------------------------------------------------------

Method, System, and Storage Medium for Pre-Screening Customers for Credit Card
Approval at a Point of Sale    An exemplary embodiment of the invention relates
to a method, system and storage medium for pre-screening customers for a credit
card at a point of sale. The method includes receiving the customer data at a
point of sale system and, during a check out process: transmitting the customer
data to a server; searching a database for the customer data; and based upon
results of the searching, performing a credit worthiness check and providing
said customer with an invitation to open a charge account. If the customer
accepts the invitation, a charge account is opened before a payment method is
selected whereby the customer can place the items selected for purchase on the
new charge account while at the point of sale system. The system includes at
least one point of sale system coupled to a communications link; a server
coupled to the point of sale system via the communications link; a data storage
device in communication with the server; and a link to a credit information
server.      09/682,787         7,546,266         10/18/2001         6/9/2009   
     4/19/2026   



--------------------------------------------------------------------------------

Method, System, and Storage Medium for Pre-Screening Customers for Credit Card
Approval at a Point of Sale    An exemplary embodiment of the invention relates
to a method, system and storage medium for pre-screening customers for a credit
card at a point of sale. The method includes receiving the customer data at a
point of sale system and, during a check out process: transmitting the customer
data to a server; searching a database for the customer data; and based upon
results of the searching, performing a credit worthiness check and providing
said customer with an invitation to open a charge account. If the customer
accepts the invitation, a charge account is opened before a payment method is
selected whereby the customer can place the items selected for purchase on the
new charge account while at the point of sale system. The system includes at
least one point of sale system coupled to a communications link; a server
coupled to the point of sale system via the communications link; a data storage
device in communication with the server; and a link to a credit information
server.      12/480,297         8,112,349         6/8/2009         2/7/2012   
     3/18/2022   



--------------------------------------------------------------------------------

Event-Driven Credit Offers    A system may include detection of an event
indicating a potential future credit need, identification of a person based on
data associated with the event, determination of a credit product based on the
detected event, and determination of whether the person qualifies for the credit
product based on a creditworthiness of the person. In some aspects, the
determination of whether the person qualifies for the credit product includes
determination of a creditworthiness requirement associated with the credit
product, and determination of whether the creditworthiness of the person
satisfies the creditworthiness requirement.      12/099,853         N/A        
4/9/2008          Payment Card Processing System and Methods    A payment card
processing system and method is provided that allows an account holder to
upgrade a private label card to a dual card. The dual card may be used for both
private label transactions and bankcard transactions. Methods for upgrading to
the dual card account include selecting a private label account having
associated monetary and non-monetary data and maintained on a first processing
platform for upgrade to a dual card account, creating the      10/656,798      
  7,774,274         9/5/2003       8/10/2010    7/14/2027



--------------------------------------------------------------------------------

   dual card account on a second processing platform, transferring the
non-monetary data associated with the private label account from the first
processing platform to the second processing platform for association with the
dual card account, and initiating a trailing activity process to identify
monetary and non-monetary activity associated with the private label account and
update a cross reference table to associate the trailing activity with the dual
card account.                Payment Card Processing System and Methods        
CA 2537917            9/5/2003         

Software

 

Application

  

Description

Business Center    Internet Application portal used by our Payment Solutions
Merchants and Care Credit Providers to provide services such as apply for
credit, authorize sales, receive reports and reorder collateral (Also called
CCPRO) Consumer Center    Internet application used by our Payment Solutions and
Care Credit account holders to service account Customer Presentment   
Application used to present documents to cardholders online (ebills, letters
etc) Deposits Origination    Mobile application for online origination of new
Deposit accounts Deposits Servicing    Mobile application for online servicing
of Deposits Accounts Deposits Workstation    Application used by Customer
Service representatives to service Deposits customers eApply BRC/CML    Internet
application to allow commercial and Business Revolving Credit (BRC) customers to
apply for credit eApply Consumer    Internet application to allow consumer to
apply for credit eDealer Apply    Internet application to allow dealers to apply
for credit



--------------------------------------------------------------------------------

Edison    Application used to process Commercial credit applications for RC
Clients eService BRC/CML,    Internet application to allow commercial and BRC
account holders to service their accounts eService Consumer    Internet
application to allow RC cardholders to service their accounts eTail    Internet
application to provide powerful customized solutions for Payment Solutions and
Care Credit consumers to apply for credit Ge Online Apply    Internet
application to allow Payment Solutions and Care Credit consumers to apply for
credit (Note: This application will ultimately be replaced by eTail and will be
referred to as eTail as of Closing.) GECOM    Application that managed
Commercial PROX accounts. It includes receivables processing, customer service,
billing etc. Genasys    Primary consumer Credit Originations platform for Retail
Card portfolios. Includes embedded and highly customized rule engines IVR    IVR
solutions to provide call response for GECRB cardholders, merchants, providers,
clients etc Midrange Remittance    Application that processes majority payment
files for GECRB OEM CEDA    Internet application used by Yamaha Payment
Solutions merchant POS    Full suite of Point of Sales solutions used to process
new credit applications and to process sales authorizations. Also includes
sophisticated standin system that performance processing if primary applications
are down. Remittance    Mainframe application that processes payment files for
GECRB. This will be replaced by Midrange Remittance Settlement MBS (local mods)
   Local modifications made to Visionplus to provide settlement processing with
GECRB retail clients Surveyor    Application that processes Payment Solutions
and Care Credit consumer and commercial new credit applications. Symphony   
Customer Service application used to provide originate and service new credit
applications for Payment Solutions and Care Credit Workstation    Sophisticated
application use by Customer Service, Collections and Fraud agents to manage
cardholder accounts, provide work queuing and ensure compliant engagement with
the cardholder Alpha Search    Application that allows customer service to
search customers by a variety of criteria Gesmart    Application that processes
commercial sales authorizations using rule engine Ptc    Application to capture
and manage new merchant and provider prospects for Payment Solutions and Care
Credit. secureb2c    Internet application used by Payment solutions merchants to
provide Business to consumer functionality Snss    Application that processes
settlement files received by RC clients Ab initio Middleware Graphs   
Middleware services that provide front end applications with access to back end
services. In use by Business Center and Consumer Center



--------------------------------------------------------------------------------

b2b web services    Internet web services used by Payment Solutions Merchants
and Care Credit providers to access back end business services such as
processing new credit applications and authorizing sales business accelerator   
Suite of services used to access FDR systems to retrieve data for customer
service and collections agents eCom Web Services    Internet Web Services used
by Paypal to access backend services to allow Paypal to provide account services
solutions Genius    Application used by Call Center and Collection agents to
verify processes and procedures WTX Middleware    Suite of middleware services
to applications to access back end services and to interface with each other FDR
Gforce (models)    Models used by FDR authorization solution to apply GECRB
specific rules to sales authorizations OSB    Middleware solution that provides
orchestration and business services to calling applications such as Consumer
Center and DOC. Business Dealer Locator    Internet application service that
allows users to look up dealers online based on location Alp    Account level
profitability data mart business objects universes    Suite of data stores that
allow reporting of business information extracted from data marts Cdci   
Primary Consumer cardholder data ware house Cmap    Provides a single consumer
customer view across all account relationships within GE Money. collections dw
   Collections Data warehouse commercial dw    Commercial Data warehouse deposit
DW    Deposits data warehouse dts dw    Contains Consumer Customer Service Data
sourced from the Workstations application system. gforce DM    Authorizations
data mart jcp credit central    Internet portal to allow JCP client to access
reporting Ocv    One customer view allows fraud underwriters and collections to
view customers across production lines. URL is https://prod-epsilon.rfs.
operations dw    Operations data warehouse Ots72    Datamart that provides 72
months of cardholder data Pdr    Primary consumer cardholder data warehouse for
Payment Solutions and Care Credit quality DW    Quality data warehouse Recovery
dw    Recovery data warehouse sku cml    SKU level data warehouse for commercial
accounts sku consumer    SKU level data warehouse for consumer accounts token dm
   Data Mart used for account tokenization walmart credit central    Internet
portal to allow Walmart client to access reporting Sas Analytic models   
Marketing and Risk analytic models Deposits marketing site    Primary landing
page for Deposits prospects and account holders Inside compliance    Static
webpage that contains articles around compliance



--------------------------------------------------------------------------------

Risk-Collection Scores

 

Name

  

Description

Radar 3.0    Consumer risk score Compass    Commercial acquisition score JCP
Behavior    Consumer account management score CAM Behavior    Consumer account
management score Internal Behavior    Consumer account management score CAM
Bureau Triggers    Consumer account management score Internal Collections Scores
   Consumer collections scores (four versions) Internal Placement Optimizer   
Consumer collections scores

Customer List

 

Name

  

Description

GECRB Customer Data    Data related to GECRB customer relationship